Exhibit 10.39

Message [image001ex1051.jpg]

September 2, 2004

Bruce R. Spector
Pinnacle Care International
111 South Calvert St.
Suite 2850
Baltimore, MD 21202

          Re:  Indemnification Agreement

Dear Bruce:

          We are aware that you previously signed a Non-Competition Agreement
dated January 28, 2003 for the benefit of e.Magination Networks, LLC
(“e.Magination”) and Roche Capital, LLC (“Roche,” and, together with
e.Magination, the “Counter-parties”) (the “Non- Compete Agreement”).  The
Non-Compete Agreement purports to limit your right to control a business that
engages in the ownership and/or operation of a network integration sales and
consulting business, and a graphic design and computer software programming
business, along with the performance of related advertising services, within
Maryland, Virginia or the District of Columbia.  We do not believe that your
becoming one of Tier Technologies, Inc.’s (the “Company”) directors and
fulfilling your obligations as such in the ordinary course will cause you to
breach the Non-Compete Agreement.  However, given the existence of the
Non-Compete, there is a risk that either or both of the Counter-parties may sue
you or take other actions in an attempt to have the Non-Compete Agreement
restrict you from serving on the Company’s Board of Directors (the “Board”). 
Given this possibility, and the fact that you are investing significant time and
energy to become one of the Company’s directors, the Company has agreed to the
terms stated in this indemnification agreement (this “Letter Agreement”), which
is intended to supplement the Indemnification Agreement to be entered into
between you and the Company (the “Indemnification Agreement”).

          The Company agrees to (i) assume the defense, with counsel mutually
agreeable to both parties, of any action, suit, claim or proceeding (each, a
“Non-Compete Action”) by any Counter-party against you based upon your alleged
violation of the Non-Compete Agreement arising out of your service as a director
of the Company and (ii) indemnify you against, and advance, without requiring a
preliminary determination of entitlement to indemnification, any and all
expenses (including attorneys’ fees, if applicable), witness fees, damages,
judgments, fines and amounts paid in settlement, and any other amounts actually
incurred by you in connection with the Non-Compete Action.  To the extent that
the provisions of the Indemnification Agreement do not conflict with any
undertaking of the Company set forth in this Letter Agreement, such provisions,
including Section 6 of the Indemnification Agreement (relating to notification
and defense of claims), shall apply with respect to the defense against any
Non-Compete Action.

10780 Parkridge Blvd., Suite 400, Reston, VA 20191 Phone: (571) 382-1000 Fax:
(571) 382-1004




Bruce L. Spector

 

Indemnification Agreement

Page 2

          You acknowledge and agree that you will promptly resign from the Board
in the event that the Non-Compete Agreement is deemed by a court of appropriate
jurisdiction  to bar you from serving on the Board (whether in conjunction with
a court-imposed injunction or otherwise), and that the Company will have no
obligation to nominate you for a position on the Board or to make any further
payment or option or other equity grant to you that would otherwise have been
made had you not been prohibited by a court of appropriate jurisdiction  from
serving on the Board because of the Non-Compete Agreement; provided, however,
that any options granted to you under the Company’s Amended and Restated 1996
Equity Incentive Plan (the “Plan”) shall remain outstanding and exercisable by
you in accordance with the terms of the Plan and any applicable Option
Agreement(s).

          This agreement contains the complete, final and exclusive agreement
between you and the Company regarding the Company’s agreement or obligation to
indemnify you in connection with any Non-Compete Action and amends any
conflicting provision in the Indemnification Agreement with respect to such
Non-Compete Actions.  This agreement shall be interpreted and enforced in
accordance with the laws of the State of California.

          You and the Company agree to the terms contained herein.

 

 

THE COMPANY:

 

 

TIER TECHNOLOGIES, INC.,

 

 

a California corporation

 

 

 

 

 

 

 

 

/s/ BRUCE R. SPECTOR

 

By:

/s/ JAMES R. WEAVER

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Bruce R. Spector

 

Name:

James R. Weaver

 

 

Title:

CEO, Chairman

10780 Parkridge Blvd., Suite 400, Reston, VA 20191 Phone: (571) 382-1000 Fax:
(571) 382-1004